1
                                                               Judge: Timothy W. Dore
                                                               Chapter: 13
2
                                                               Hearing Date: July 10, 2019
                                                               Hearing Time: 9:30 a.m.
3
                                                               Hearing Location:
                                                                          U.S. Bankruptcy Court
4
                                                                          700 Stewart St #8106
                                                                          Seattle, WA 98101
5
                                                               Response Date: July 09, 2019 at 9:30 a.m.

6
                          IN THE UNITED STATES BANKRUPTCY COURT
7
                    FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
                                                                  IN CHAPTER 13 PROCEEDING
     In re:                                                       NO. 16-10257-TWD
10
     LISA KARIN PERSSON,                                          OBJECTION TO DEBTOR’S MOTION
11
                                                                  FOR APPROVAL OF AMENDED
                                                                  CHAPTER 13 PLAN
12
                      Debtor(s).
13
              Jason Wilson-Aguilar, Chapter 13 Trustee, objects to the debtor's Motion for Approval of
14
     Amended Chapter 13 Plan (ECF No. 67):
15
                                                   I.       Introduction
16
              The debtor’s confirmed plan provides for monthly plan payments of $4,720.00 for sixty
17
     months, cure and maintenance of debtor’s residential mortgage obligation and that
18

19            [t]he Debtor shall work out a loan modification with the loan servicer / lender
              with respect to the real property by November 30, 2016 to provide for payment
20            of the arrears. In any event, the debtor agrees that the automatic stay will terminate
              on: (1) November 30, 2016; or (2) 30-days from the date of default on the
21
              regular monthly payments due, whichever occurs sooner.
22

23   (ECF No. 51). On December 18, 2018, the Court confirmed that there was no automatic stay or

24   codebtor stay in effect as to Deutesch Bank National Trust Company regarding the debtor’s

25   residential mortgage obligation (ECF No. 65).1

26

27

28   1
      Based on its proof of claim, Deutsche Bank is the creditor and payments should be sent to Bank of America, N.A.
     (ECF Claim No. 3).

     OBJECTION TO DEBTOR’S MOTION FOR                                        Chapter 13 Trustee
     APPROVAL OF AMENDED CHAPTER 13                                       600 University St. #1300
     PLAN - 1                                                                Seattle, WA 98101
                                                                       (206) 624-5124 FAX 624-5282
         Case 16-10257-TWD           Doc 74       Filed 07/08/19       Ent. 07/08/19 09:02:30 Pg. 1 of 4
1           The debtor’s proposed modified plan provides for monthly plan payments of $4,720.00
2    for thirty-six months and maintenance of the debtor’s residential mortgage obligation (ECF No.
3    70). The debtor indicates that “her residence is in foreclosure” (ECF No. 67; ¶ 5) and that she
4    wants to “change the plan payment period to thirty-six months so her discharge can be granted
5    now” (ECF No. 67; ¶ 6).
6                                    II.    The debtor’s plan is defective
7           It is unclear why the debtor did not take action prior June 27, 2019 to address these
8    issues. In any event, the Trustee objects to the modified plan for multiple reasons:
9           1)      The debtor needs to remove “for 36 months” from Section III.A. of the proposed
10   modified plan. While the debtor is a below median income debtor with a thirty-six month
11   applicable commitment period (ECF Nos. 11 and 51), the debtor’s confirmed plan provided that
12   she would make plan payments “for 60months” [sic] (ECF No. 51; § II.A.). The debtor,
13   however, has already made $189,546.77 in plan payments. That amount exceeds thirty-six
14   monthly plan payments of $4,720.00 each, which is $169,920.00.
15          A confirmed chapter 13 plan is binding on the debtors as well as creditors. 11 U.S.C. §
16   1327(a). The debtors cannot retroactively eliminate a payment that came due under the plan
17   before the debtors request relief. In re Stain, No. 10-30043, 2013 WL 5217800, at *3-4 (Bankr.
18   D.Utah Sept. 16, 2013).
19          2)      The debtor’s proposed modified plan provides for a cure of the arrearages owed to
20   Bank of America / Deutsche Bank with a reference to Section 12 of the plan. First, there is no
21   longer a Section XII. of the plan. Effective December 1, 2017, the Court’s form plan provides
22   that nonstandard provisions are included in Section X. of the plan rather than Section XII. Local
23   Bankr. Form 13-4.
24          3)      Moreover, the debtor’s proposed modified plan does not even include any
25   nonstandard provision related to the Bank of America / Deutsche Bank mortgage obligation.
26   Section X. of the debtor’s proposed modified plan provides that the debtor intends to avoid the
27   lien of Ditech Financial LLC.
28


     OBJECTION TO DEBTOR’S MOTION FOR                                Chapter 13 Trustee
     APPROVAL OF AMENDED CHAPTER 13                               600 University St. #1300
     PLAN - 2                                                        Seattle, WA 98101
                                                               (206) 624-5124 FAX 624-5282
      Case 16-10257-TWD          Doc 74     Filed 07/08/19     Ent. 07/08/19 09:02:30 Pg. 2 of 4
1             4)       The debtor’s proposed modified plan provides for ongoing monthly mortgage
2    payments to Bank of America / Deutsche Bank, but maintenance of that mortgage obligation is
3    an impossibility under the terms of the debtor’s proposed modified plan. Through July 2019, the
4    debtor is approximately $33,291.76 post-petition delinquent on her mortgage obligations.
5    Moreover, to cure and maintain the mortgage at this point, the debtor would need to make a
6    monthly plan payment of approximately $24,500.00. This presumes, of course, that the debtor
7    could even propose to cure and / or maintain the mortgage obligation given Bank of America /
8    Deutsche Bank has relief from the automatic stay.2
9             5)       For the reasons above, the debtor’s proposed modified plan fails to properly
10   provide for cure and maintenance of her mortgage obligation (again leaving aside whether the
11   debtor could even make such a proposal or whether such a proposal would be made in good
12   faith). 11 U.S.C. §§ 1322(b)(5), 1325(a), 1329(b)(1).
13            6)       The debtor is apparently under the mistaken belief that approval of this proposed
14   modified plan would entitle the debtor to a discharge. The debtor’s proposed modified plan
15   provides for maintenance payments to Bank of America / Deutsche Bank, but the debtor’s plan is
16   underfunded to even maintain the ongoing mortgage payments.                               The debtor is already
17   approximately $33,291.76 delinquent on that mortgage obligation post-petition and the debtor’s
18   proposed modified plan fails to properly address the $326,927.20 pre-petition mortgage
19   delinquency (ECF Claim No. 3). The debtor would thus not have completed all payments under
20   the plan, as the debtor has not even proposed sufficient plan payments that would cure and
21   maintain the debtor’s mortgage obligation. 11 U.S.C. § 1328(a).
22            7)       The debtor’s proposed modified plan is not feasible.
23

24

25
     2
       Once the automatic stay has been lifted, bankruptcy courts lack authority to reinstate the stay. Canter v. Canter (In
26   re Canter), 299 F.3d 1150, 1155 n.1 (9th Cir. 2002). As the Ninth Circuit observed, “[b]ecause the stay under § 362
     is ‘automatic’ and ‘self-executing’ only upon the filing of a bankruptcy petition, no authority exists for ‘reinstating’
27   an automatic stay that has been lifted.” Id. Other courts have reiterated that the automatic stay, once lifted, cannot
     be reinstated. Casner v. Chase Manhattan Mortg. Corp. (In re Casner), 302 B.R. 695, 700 n.5 (Bankr. E.D. Cal.
28   2003); In re Flores, 293 B.R. 251, 253 (Bankr. E.D. Cal. 2003).


     OBJECTION TO DEBTOR’S MOTION FOR                                            Chapter 13 Trustee
     APPROVAL OF AMENDED CHAPTER 13                                           600 University St. #1300
     PLAN - 3                                                                    Seattle, WA 98101
                                                                           (206) 624-5124 FAX 624-5282
         Case 16-10257-TWD             Doc 74       Filed 07/08/19         Ent. 07/08/19 09:02:30 Pg. 3 of 4
1            8)      The debtor’s proposed form of order (ECF No. 67-4) fails to conform to Local
2    Bankruptcy Form 13-6. Local Bankr. R. 3015-1(i). Moreover, the debtor’s proposed form of
3    order provides for approval of the modified plan filed June 27, 2019 (ECF No. 66), but the
4    debtor filed a subsequent modified plan on that same date with a different docket number (ECF
5    No. 70). The modified plans appear to be identical.
6            9)      Section I.C. of the debtor’s proposed modified plan provides that the plan avoids
7    a security interest or lien, but that is incorrect. Moreover, even if the debtor intended to avoid a
8    security interest or lien through the plan confirmation process, the debtor did not comply with
9    Local Bankruptcy Rule 3015-1(g) (Request to Avoid a Judicial Lien or Security Interest in a Plan
10   under 11 U.S.C. § 522(f)). The debtor should not have indicated that the plan avoids a security
11   interest or lien.
12                        III.    Conclusion, reservation and request for relief
13           A post-confirmation modified plan must be proposed in good faith.            11 U.S.C. §§
14   1329(b)(1); 1325(a)(3). As part of the good faith analysis, the Court may consider whether the
15   proposed modification correlates to the debtor’s change in circumstances. Mattson v. Howe, 468
16   B.R. 361, 371 (B.A.P. 9th Cir. 2012). The debtor has the burden to establish that the modified
17   plan is proposed in good faith. Id. at 372. The debtor has not met her burden. The Trustee
18   reserves the right to assert additional bases for his objection.
19           WHEREFORE, the Chapter 13 Trustee requests that the Court deny the debtor's Motion
20   for Approval of Amended Chapter 13 Plan.
21
             Dated this 8th day of July 2019
22
                                                     /s/ Jason Wilson-Aguilar, WSBA #33582
23
                                                      JASON WILSON-AGUILAR
                                                      Chapter 13 Trustee
24

25

26

27

28


     OBJECTION TO DEBTOR’S MOTION FOR                                  Chapter 13 Trustee
     APPROVAL OF AMENDED CHAPTER 13                                 600 University St. #1300
     PLAN - 4                                                          Seattle, WA 98101
                                                                 (206) 624-5124 FAX 624-5282
      Case 16-10257-TWD           Doc 74     Filed 07/08/19      Ent. 07/08/19 09:02:30 Pg. 4 of 4
